




EXHIBIT 10.3

COLLECTION AGREEMENT

This Agreement is made as of February 5, 2007, by and between Nature Vision,
Inc., a Minnesota corporation (“Seller”) and New Vad, LLC, a Minnesota limited
liability company, (“Buyer”).

Recitals

A.           Seller and Buyer are parties to that certain Asset Purchase
Agreement dated of even date herewith (the “Purchase Agreement”), pursuant to
which Seller is selling to Buyer certain assets and Buyer is assuming from
Seller certain liabilities, as specified in the Purchase Agreement relating to
Seller’s Vaddio business line.

B.           Pursuant to the terms of the Purchase Agreement, Seller is
retaining title to the Vaddio accounts receivable derived from shipments made
prior to February 5, 2007 (the “Closing Date”). Seller desires to engage Buyer
and Buyer has agreed to be engaged to receive and transmit to Seller payments
made from customers on the Vaddio accounts receivable on the terms and
conditions set forth herein.

Agreement

1.             Processing Payments. The Buyer shall process a check, money order
or other payment instrument (the “Instrument”) tendered in payment for the sale
of Vaddio products or services in the following manner:

(a)          Where the Instrument is in the amount of a specific purchase
order(s) or invoice(s) relating solely to the sale of Vaddio products or
services sold or provided prior to the Closing Date, including but not limited
to those receivables listed on Schedule A attached hereto and incorporated by
reference (the “Seller’s Receivable”), Buyer will not deposit or negotiate the
Instrument, but rather will send written notification by fax or email on the day
received of the receipt of such payment to Seller and forward the Instrument to
Seller by UPS or FedEx ground (as specified by Seller) on Friday of each week.
The Instrument will be endorsed payable to the Seller. Buyer will maintain a
record of the Instruments being forward to Seller, and maintain a record showing
the remaining balances of Seller’s Receivables after crediting these Instruments
and provide such record to the Seller at Seller’s request.

(b)          Where the Instrument is in an amount that represents a payment for
both a Seller’s Receivable and a payment for Vaddio products or services sold or
provided after the Closing Date (the “Buyer’s Receivable”), the Buyer will:

(i)           on the day received, send written notification by fax or email of
the receipt of such payment to Seller which shall include a statement of the
total amount of the payment received and of the allocation of the amounts due to
Seller and due to Buyer respectively;

(ii)          deposit the Instrument in Buyer’s bank account in the ordinary
course of business; and


--------------------------------------------------------------------------------


(iii)        remit to Seller by UPS or FedEx ground (as specified by Seller), on
Friday of each week, the amount due to Seller as specified in the allocation
statement in Section 1(b)(i) above.

(c)          If an Instrument under Section 1(b) above, or correspondence or
invoice attached thereto, does not explicitly state for which products or
invoices the payment is intended, the funds from such Instrument will be
allocated first to Seller until that Seller’s Receivable is paid in full, and
the balance if any to Buyer’s Receivable.

(d)          In the event that a customer tenders payment under Sections 1(a) or
1(b) in an amount which is less than the full amount of such customer’s
receivable, the funds from such Instrument will be allocated first to Seller
until that Seller’s Receivable is paid in full, and the balance if any to
Buyer’s Receivable.

2.             Grant of Authority to Deposit Instruments. Seller hereby grants
to Buyer the right and authority to endorse and deposit on its behalf those
Instruments described in Section 1(b) above.

3.             Representation and Warranty Buyer represents and warrants to
Seller that Schedule A includes all orders for Vaddio products or services which
customers placed in the ordinary course of business on or before the date
hereof.

4.             Inspection of Books and Records. Notwithstanding Seller’s
acceptance of periodic payments from Buyer with regard to those Instruments
negotiated by Buyer on Seller’s behalf, Seller shall have 30 days following the
final payment from Buyer to make a claim for adjustment by reason of errors or
omissions from a payment or the allocation of payments. If no such claim for
adjustment is timely made, such accounting and receipt of such payment shall be
deemed final and satisfied in full. The Seller or its designated representatives
may, upon request, periodically inspect the books and records of Buyer during
regular business hours for the purpose of verifying the accuracy of the
processing of the Seller’s Receivables and the payments relating thereto.

5.             No Commission. There shall be no commission payable to Buyer for
the processing of Seller’s Receivables.

6.             No Collection or Enforcement Action. Buyer’s obligations under
this agreement are limited to processing payments received from Seller’s
customers. Buyer shall have no right or obligation to take collection action or
enforce Seller’s rights to receive payment with regard to any of Seller’s
Receivables.

7.             No Adjustment of Amounts Due. Seller does not authorize Buyer and
Buyer does not undertake to adjust the amount due or otherwise resolve any
dispute between the Seller and its customer(s) with regard to Seller’s
Receivables or the goods and services relating thereto.

8.             Customer Contact. In the event of a breach by Buyer under this
Agreement which has not been cured by Buyer within ten (10) days’ notice to
Buyer of such breach, Seller is authorized to contact all customers which have
outstanding Seller’s Receivables to notify such customers to forward all
payments directly to Seller.

 

2


--------------------------------------------------------------------------------


9.             Expiration; Disposition of Remaining Inventory on Expiration.
This Agreement shall remain in full force and effect until 11:59 p.m. on June 5,
2007; or until all of Seller’s Receivables are collected in their entirety,
whichever occurs first. If any of Seller’s Receivables remain unpaid as of June
5, 2007, Buyer must purchase such remaining Seller’s Receivables at their face
value and make payment to Seller on June 10, 2007. Upon receiving payment for
the remaining Seller’s Receivables, Seller shall execute all documents
reasonably necessary to transfer and assign to Buyer all of Seller’s rights with
regard to such remaining Seller’s Receivables.

10.           Security Interest. To protect Seller’s rights with respect to
Seller’s Receivable (in the event Buyer is deemed to hold title to any of the
Seller’s Receivable), Buyer hereby grants Seller a security interest in all
right, title and interest of Buyer in and to the Seller’s Receivable. together
with all substitutions and replacements and proceeds thereof. In no event shall
the foregoing grant by Buyer of a security interest be deemed to abrogate
Seller’s ownership interest in the Seller’s Receivable.

11.           Entire Agreement. This Agreement and any schedules or attachments
hereto and the Purchase Agreement constitute the entire agreement between the
Parties with respect to the subject matter of this Agreement and supersede any
prior understandings, agreements or representations by or between the Parties,
written or oral, to the extent they related in any way to the subject matter of
this Agreement. The Buyer and Seller agree that the remedies and limitations
setforth in Section 5 of the Purchase Agreement do not apply to this Agreement.

12.           Notices. Any notice, offer, request, demand, claim or other
communication provided for by this Agreement must be in writing and will be
deemed given or delivered when delivered by hand, transmitted by facsimile or
email or three days after the day when deposited in the United States mail,
certified or registered, return receipt requested, postage prepaid and properly
addressed to the intended recipient as set forth below. Any such notice or other
communication sent electronically shall be considered to be “in writing”
provided it is in a standardized format that is easily downloaded and printed
through commonly used software (such as Word, Excel, or Adobe).

If to Seller:

Nature Vision, Inc.

1480 Northern Pacific Rd

PO Box 641

Brainerd, MN 56401

Attn: Michael R. Day, CFO

Fax: (218) 825-0721

E-mail: mday@naturevisioninc.com

 

3


--------------------------------------------------------------------------------


 

with a copy, which does not constitute notice to:

Gray, Plant, Mooty, Mooty & Bennett, P.A.

500 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Attn: J.C. Anderson, Esq.

 

Fax:

(612) 632-4444

E-mail: jc.anderson@gpmlaw.com

 

If to Buyer:

New Vad, LLC

4800 Quebec Avenue North

Minneapolis, MN 55428

Attn: Rob Sheeley

Fax: 763-537-2852

E-mail: rsheeley@vaddio.com

 

 

with a copy, which does not constitute notice to:

James P. Michels

Rice, Michels & Walther, LLP

10 Second Street NE, Suite 206

Minneapolis, MN 55413

E-mail: jmichels@ricemichels.com

Any Party may send any notice, request, demand, claim or other communication to
the intended recipient at the address set forth above using any other means, but
no such notice, request, demand, claim or other communication will be deemed to
have been duly given unless and until it actually is received by the intended
recipient.

13.           Governing Law; Consent to Jurisdiction. This Agreement will be
governed by and construed in accordance with the domestic laws of the State of
Minnesota without giving effect to any choice or conflict of law provision or
rule. Each of the Parties submits to the jurisdiction of any state or federal
court sitting in Hennepin County, Minnesota, in any action or proceeding arising
out of or relating to this Agreement and agrees that all claims in respect of
the action or proceeding may be heard and determined there. Each Party also
agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
Party. Each Party agrees that a final judgment in any action or proceeding so
brought will be conclusive and may be enforced by suit on the judgment or in any
other manner provided by law or in equity. The prevailing party in any action to
enforce this Agreement is entitled to be paid its reasonable attorneys fees and
costs by the other party.

 

4


--------------------------------------------------------------------------------


14.           Amendments and Waivers. No amendment of any provision of this
Agreement will be valid unless the same is in writing and signed by the Parties.
No waiver by any Party of any default, misrepresentation or breach of warranty
or covenant under this Agreement, whether intentional or not, will be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant under this Agreement or under any of the other agreements
collateral hereto.

15.           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction.

16.           Injunctive Relief. It is hereby understood and agreed that damages
may be an inadequate remedy in the event of a breach by Buyer of this Agreement
and that any such breach by Buyer would cause Seller significant and irreparable
injury and damage. Accordingly, Buyer agrees that Seller shall be entitled,
without waiving any additional rights or remedies otherwise available to Seller
at law or in equity, to injunctive and other equitable relief in the event of a
breach or intended or threatened breach by Buyer of this Agreement.

[SIGNATURE PAGE(S) FOLLOWS]

 














5


--------------------------------------------------------------------------------


The Parties have executed this Collection Agreement as of the date first above
written.

  SELLER:
NATURE VISION, INC       By    /s/   Michael R. Day        Its Chief Financial
Officer       BUYER:
NEW VAD, LLC       By    /s/   Robin Sheeley        Its President    

















6


--------------------------------------------------------------------------------